Citation Nr: 1208765	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by dizziness and headaches.

2.  Entitlement to service connection for hearing loss to include as due to ruptured ear drum.  

3.  Entitlement to service connection for a respiratory disorder to include asthma.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a Board hearing at the RO in June 2010.  

The issues on appeal were originally before the Board in October 2010 when they were remanded for additional evidentiary development.  

The United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his disability, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  When Clemons is applied to the current case, the Board finds that the issue of entitlement to service connection for a disorder manifested by dizziness also encompasses the claim of entitlement to service connection for headaches.  The Veteran has stated that his dizziness was only present when he had headaches.  The Board notes the Veteran's original application for compensation from March 1976 seemed to link headaches with dizziness.  Significantly, at the time of a November 2010 neurological examination which was conducted to determine the etiology of the Veteran's dizziness, the examiner determined that the Veteran's dizziness was only a symptom of his headaches.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's claim of entitlement to service connection for dizziness also encompasses a claim of entitlement to service connection for headaches and the two are inextricably intertwined.  The issue has been changed on the title page to reflect this finding.  

The issue of entitlement to service connection for a disorder manifested by dizziness and headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record demonstrates that the Veteran's hearing loss existed prior to his active duty service and was not aggravated by his military service.  

2.  A respiratory disorder to include asthma was not present during active duty or for several years thereafter and the preponderance of the competent evidence of record demonstrates that the currently existing respiratory disorder to include asthma is not etiologically linked to active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  A respiratory disorder to include asthma was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in February 2008 and March 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for bilateral hearing loss and for a respiratory disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims and was provided with notice of the types of evidence necessary to establish ratings and effective dates for his hearing loss and respiratory claims in the VCAA letters.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all clinical records have been obtained to the extent possible.  The Veteran has been afforded appropriate VA examinations for the disabilities adjudicated by this decision.  The examiners had access to and had reviewed all the evidence in the claims file as well as conducting a physical examination of the Veteran.  Opinions regarding etiology for the hearing loss and respiratory disorders were provided which were supported by adequate rationale and citations to the medical evidence (or lack thereof).  The evidence is sufficient for the Board to accurately adjudicate the claims.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing loss of hearing acuity and respiratory symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed bilateral hearing loss and/or respiratory disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Credibility determination

The Board finds reason to place reduced probative value on the Veteran's reports of pre-service and in-service medical history which were advanced after his discharge.  The Veteran has provided varying accounts of trauma he experienced during active duty.  In June 1976, the Veteran informed a clinician that he had fallen during basic training, hurting his neck.  He reported hearing loss, tinnitus, headaches and dizziness since that time.  At the time of a September 1976 VA examination, the Veteran informed the examiner that he had fallen off a truck, striking his head and he had ringing in his ears since that time.  In December 1976, the Veteran informed a VA examiner that he was exposed to a dummy mine explosion during basic training and that his ears have bothered him ever since.  The Veteran has also argued that his hearing was affected after being struck in the left side of the head by an assailant in 1972 during active duty.  Clinical records dated during active duty indicate the Veteran reported he had problems with his hearing prior to active duty but some clinical records produced many years after discharge indicate the Veteran denied having problems with hearing loss prior to active duty.  The Veteran has alleged, post-service, that he had had problems with dizziness and chronic headaches which he reported were present during active duty.  The service treatment records only document a few complaints of headaches and no complaints of dizziness and the Veteran denied having or ever having had chronic headaches and dizziness at the time he completed a Report of Medical History near the end of his active duty service in 1974.  Finally, health care professionals have noted problems with the Veteran's reliability.  A June 1983 clinical record includes the annotation that the Veteran was of questionable reliability.  The examiner who conducted the October 2006 general medical examination found the Veteran to be unreliable.  Based on the discrepancies in the Veteran's post-service self-reported medical history compared with the contemporaneous evidence and based on the findings of the health care professionals noting problems with reliability, the Board finds that no probative value is to be afforded the Veteran's post-service statements of medical history.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

Service connection criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If both prongs are not met, the presumption of soundness at entry is not rebutted.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

For compensation purposes, the term "aggravation" has specific meaning, based on the controlling statute and regulation and judicial interpretation of the relevant law.  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468  (1995). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  


Entitlement to service connection for hearing loss to include as secondary to ruptured ear drum

The Veteran is claiming entitlement to service connection for hearing loss which he alleges is the result of acoustic trauma he experienced during active duty.  There is competent evidence of record which documents the current presence of bilateral hearing loss for VA purposes.  Post-service audiological evaluations document the presence of hearing loss for VA purposes.  Significantly, there is also competent evidence documenting the presence of hearing loss for VA purposes at the time of the Veteran's enlistment examination.  After a review of all the pertinent evidence of record, the Board finds that service connection is not warranted for hearing loss as the preponderance of competent medical evidence demonstrates that the hearing loss existed prior to the Veteran's active duty service and was not aggravated by it.  

Hearing loss was present at the time of the Veteran's entry into active duty.  At the time of the Veteran's entrance examination in March 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
Not reported
50
LEFT
10
5
15
Not reported
45

The entrance examination was annotated to indicate the Veteran had defective hearing.  The Veteran denied having or ever having had hearing loss on a Report of Medical History he completed in March 1970 at the time of his enlistment examination.  

In November 1970, the Veteran reported he had hearing loss of an unknown duration.  He informed the clinician that his parents would say he couldn't hear well as a child.  The Veteran denied prior head trauma and denied vertigo.  Audio testing was interpreted as revealing bilateral sensorineural hearing loss which was symmetrical.  The impression was bilateral hearing loss which was suspected to be congenital.  

The Board finds the annotation of the presence of defective hearing on the report of the March 1970 enlistment examination negates the presumption of soundness with regard to the Veteran's hearing.  Hearing loss was clearly noted at the time of enlistment and hearing loss for VA purposes was also documented in the body of the report in the audiological test scores.  The preponderance of the competent evidence of record demonstrates that the Veteran's hearing loss existed prior to active duty.  

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468  (1995).  The Board finds the competent medical evidence of record does not support a finding that the preexisting hearing loss was permanently aggravated by the Veteran's active duty service.  

The service treatment records actually demonstrate that the Veteran's hearing acuity improved from the time of enlistment to discharge when comparing the audiological test results from entry with the discharge test results.  

At the time of the separation examination in February 1974, , pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
15
45
LEFT
0
0
0
0
35

Hearing loss secondary to work on the flight line was noted.  Membrane scarring was also noted.  These test results, when compared with those taken at enlistment document that, with the exception of the score for the right ear at 1000 Hertz which remained the same from enlistment to discharge, all the pertinent audiological scores improved from the time of enlistment to discharge.  

This finding that the pre-existing hearing loss was not permanently aggravated by active duty is supported by the report of a December 2010 VA audiological examination.  The Veteran reported he was exposed to acoustic trauma while on active duty from firing weapons, explosions and helicopter noises.  He was also exposed to noise from factory/plant work, construction work, machine shop work and public road work which apparently occurred post-service.  The Veteran alleged that his hearing loss began in 1974.  The examiner diagnosed mild to severe sensorineural hearing loss in both ears.  In a March 2011 addendum to the examination report, the examiner wrote that he had reviewed the claims file.  His review documented moderate sensorineural hearing loss at induction and separation as well as military records indicating the presence of hearing loss since childhood.  The examiner's comparison of all audiometric data obtained during military service indicates that a significant threshold shift did not occur from the time of induction to the time of separation.  Therefore the examiner found that, while a note on the Veteran's separation examination states that the Veteran's hearing loss was secondary to working on the flight line, the evidence indicates that the Veteran's preexisting condition of hearing loss was not aggravated by noise exposure during military service.  The Board finds these reports constitute competent evidence which weighs against the Veteran's claim for service connection for hearing loss based on aggravation.  The examiner had access to and had reviewed the claims file, provided an opinion as to the etiology of the hearing loss and supported that opinion by an adequate rationale which includes references to clinical evidence in the service treatment records.  This report warrants probative weight.  

There is no competent evidence of record which indicates that the Veteran's pre-existing hearing loss was permanently aggravated by active duty.  No health care professional is on record as providing such an opinion.  The Veteran is not competent to provide an opinion regarding permanent aggravation of the pre-existing hearing loss as this is not a simple medical determination.  The lay statements submitted also do not provide competent evidence of a link for the same reason as the Veteran.  The authors are without specialized medical knowledge.

There is no competent evidence of record linking current hearing loss to active duty on a direct basis.  The Board notes that, in June 1976, a private physician wrote that he had evaluated the Veteran the prior month.  The Veteran informed the physician that he had fallen and hurt his neck during active duty and since that time, had hearing loss, ringing in the ears, headaches and dizziness.  Hearing testing was interpreted as revealing sensorineural hearing loss.  The physician wrote that this type of hearing loss could possibly have been caused by the accident.  The Board finds this evidence is not entitled to probative weight.  The opinion is, at best speculative as demonstrated by use of the word "possibly."  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83  (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Furthermore, this opinion is not supported by any rationale for why the examiner found that a neck injury could result in hearing loss.  Finally, the private physician did not address the evidence of record documenting the presence of hearing loss at the time of the Veteran's enlistment examination.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Base on the above, the Board finds no probative weight is to be afforded the June 1976 statement.  

No other health care professional is on record as linking currently existing hearing loss to the Veteran's active duty service on a direct basis.  The only evidence other evidence of record which links hearing loss to active duty is the Veteran's allegations and those included in the lay statements.  As set out above, however, the Veteran's opinion as to the etiology of his hearing loss is without probative value.  He is competent to report on the presence of hearing loss but is not competent to provide an opinion as to the cause of the decreased audio acuity.  The Veteran's opinion as to the etiology of his hearing loss is without probative value.  For the same reason, the lay statements lack probative value.  

As the preponderance of the competent evidence of record demonstrates that bilateral hearing loss was present prior to active duty, service connection for hearing loss on a presumptive basis within one year of discharge is not warranted.  

As the preponderance of the competent evidence of record demonstrates that bilateral hearing loss was present prior to active duty, a discussion of entitlement to service connection based on continuity of symptomatology after discharge is not required.  


Entitlement to service connection for a respiratory disorder to include asthma

The Board finds that service connection is not warranted for any respiratory disorder to include asthma.  The service treatment records were silent as to complaints of, diagnosis of or treatment for chronic respiratory disorders.  

Clinical evaluation of all systems was determined to be normal at the time of the March 1970 entrance examination.  The Veteran indicated on a Report of Medical History he completed at the time of his entrance examination in March 1970 that he had or had had asthma.  The document was annotated to indicate that this was a self diagnosis only and not a doctor's diagnosis.  There were no references to a chronic lung disorder in the service treatment records.  

Clinical evaluation of all systems was determined to be normal at the time of the February 1974 separation examination.  Significantly, the Veteran denied having or ever having had asthma, shortness of breath, or a chronic cough on a Report of Medical History he completed in February 1974.  

The first competent evidence of the presence of a respiratory disorder is dated several years after the Veteran's discharge.  None of the medical evidence of record provides competent evidence of a link between a currently existing respiratory disorder and the Veteran's active duty service.  

In May 1983, the Veteran reported that his asthma began in 1973 when he reached New Mexico coming from Alaska.  The pertinent impression was asthma with emphysema.  Thereafter clinical records document intermittent complaints of, diagnosis of and treatment for asthma.  The vast majority of the records do not include any opinions as to the etiology of the post-service respiratory disorder.  

Some of the post-service clinical records include references to the fact that the Veteran reported his asthma began in 1973 or during active duty.  Significantly, other than including annotations of this history, no health care provider has noted these reports and linked a respiratory disorder to the Veteran's active duty service.  The Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

There is no competent evidence of record linking a respiratory disorder to the Veteran's active duty service on any basis.  No health care professional is on record as opining that the Veteran has a respiratory disorder which was linked to his active duty service.  The Veteran's statements and the lay statements received do not provide competent evidence of a link as the authors do not have specialized medical knowledge.  

There is some of record indicating that the Veteran's respiratory disorder may be due to exposure to second hand smoke.  In November 2007, the Veteran reported he had been diagnosed with asthma 20 years prior.  He denied being a smoker but reported that he was exposed to second hand smoke from an aunt who was smoking at home and lived in the place for 30 years.  

There is competent evidence of record indicating that the Veteran does not have a respiratory disorder which was etiologically linked to active duty.  A VA examination was conducted in November 2010 to determine if the Veteran had a respiratory disorder which was due to active duty.  The Veteran informed the examiner that his breathing problems began after his boot camp gas chamber training.  He reported he had a defective mask and he experienced a burning sensation in his lungs after exposure to the gas.  The Veteran alleged that the disorder has become progressively worse.  Physical examination and testing was conducted.  The pertinent diagnosis was asthma.  The examiner noted the Veteran reported the presence of asthma at the time of enlistment but this was based on the Veteran's self diagnosis only.  Physical examination at enlistment revealed normal lungs.  The Veteran denied having asthma on the Report of Medical History he completed at discharge and the Veteran had a normal physical examination and lung X-ray at discharge.  The examiner found there were no respiratory complaints in the service treatment records and that the clinical records document diagnoses of asthma but these are all several years after discharge.  The examiner wrote that, even if one accepts the Veteran had a defective gas mask, there is no credible evidence based medical data which indicates that short term exposure to tear gas results in any long term effects.  The examiner opined that, considering the limited exposure of tear gas, the lack of any data that such exposure causes long term problems, the lack of any documentation of respiratory problems in service and the diagnosis of asthma occurring several years after discharge, the examiner found it was less likely as not that the Veteran's current asthma is attributable to his military service.  The examiner further noted that the most recent pulmonary function testing and chest X-rays show signs of obstruction which he found would not be related to exposure to tear gas while in the service.  The examiner noted the overwhelming leading cause of chronic obstructive pulmonary disease/obstructive lung disease is smoking.  The examiner noted the Veteran denied smoking but had reported a long history of exposure to second hand smoke from an aunt.  The examiner opined that the obstructive disease noted was less likely as not attributable to military service.  The Board finds this examination report should be accorded probative weight.  The etiology opinions were based on a review of all the evidence in the claims file and supported by rationales with citations to clinical evidence in the claims file as well as citations to a lack of medical data supporting the Veteran's claim.  

The Veteran has alleged that he has a respiratory disorder which was caused by his exposure to carbon tetrachloride as a result of cleaning of his uniforms during active duty.  Significantly, other than the Veteran's allegations, no health care professional is on record as indicating that the Veteran currently has a respiratory disorder secondary to exposure to carbon tetrachloride.  Furthermore, the Veteran's exposure to carbon tetrachloride is not proven.  Service connection is not warranted for a respiratory disorder based on this alleged exposure.  There is no competent evidence of record to support this claim.  

The Board finds that service connection is not warranted based on continuity of respiratory symptomatology.  The preponderance of the probative evidence weighs against a finding that there was continuity of symptomatology from the time of discharge to the present.  The Veteran was discharged from active duty in 1974.  At discharge, the Veteran denied pertinent symptomatology on the Report of Medical History he completed.  Subsequent to his discharge, he submitted to VA claims of entitlement to compensation for various disorders in March 1976, March 1991 and May 1996 but did not include a claim for respiratory disorders.  It was not until March 2000 that the Veteran submitted a claim of entitlement to service connection for respiratory problems.  The Board finds it reasonable to believed that, if the Veteran had or thought he had had chronic respiratory disorders from the time of discharge to the present, he would have submitted a claim for the disability at the time he submitted the other claims prior to March 2000.  The Veteran's submission of his respiratory claim was received approximately 25 years after the Veteran's discharge.  Furthermore, as set out above, the Board finds reason to place no probative value on the Veteran's self-reported medical history.  To the extent that the Veteran has argued he had had a respiratory disorder to include asthma from discharge to the present, the Board finds no probative weight is to be attached.  Finally, no health care provider has noted the Veteran's allegations of continuity of symptomatology from discharge to the present and linked a respiratory disorder to active duty based on the allegations of continuity of symptomatology.  



ORDER

Service connection for hearing loss to include as due to ruptured ear drum is not warranted.  The appeal is denied.  

Service connection for a respiratory disorder to include asthma is not warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to service connection for a disorder manifested by dizziness and headaches.  A VA examination was conducted in November 2010 in support of the Veteran's claim.  The examiner noted that there was a history of headaches in the Veteran's teenage years but the Veteran did not recall all the details.  The Veteran informed the examiner that he had a closed head injury in 1972 when he was punched in the temple and his headaches became worse after that.  The Veteran reported that the headaches were associated, in part, with dizziness.  The dizziness resolved with the headaches and the Veteran denied experiencing dizziness without headaches.  The diagnosis from the examination was migraine headaches without aura - common migraines.  The examiner found that the symptom of dizziness was related to the migraine headache disorder.  The examiner opined that the Veteran's headache disorder did aggravate as a result of the head injury sustained in service.  Significantly, the Board finds the probative value of the November 2010 VA examination report is negated as the opinion is not supported with any rationale and because is it contradicted by the contemporaneous medical evidence in the service treatment records.  

The service treatment records document complaints of headaches during active duty but there is no indication that these headaches increased after the closed head injury in 1972.  The complaints of headaches were intermittent without evidence of chronicity.  

In December 1971, the Veteran sought treatment, in part, for a headache.  The impression was viral syndrome.  In June 1971, the Veteran reported various symptoms including a headache.  The impression was upper respiratory infection.  In February 1972, the Veteran reported he had a headache and was requesting a duty excuse.  He reported he had the condition for two days.  He was provided with a duty excuse for 24 hours.  Five days later, the Veteran again sought treatment for headaches which was recorded as having been present for years.  The clinician noted that the Veteran had been seen for the same complaint in the past.  The Veteran reported a family history of headaches and that his began after childhood trauma to the head.  The headache was on one or both sides without preference or aura.  The very next day, the Veteran sought treatment for a severe headache which occurred after being struck in the left temple.  A small abrasion was present on the left temple and an impression of minor concussion was recorded.  The following day, the Veteran reported he still had headaches.   Significantly, thereafter for the remaining two years, the service treatment records were silent as to complaints of, diagnosis of or treatment for headaches and/or dizziness.  Clinical evaluation of all systems was determined to be normal at the time of the February 1974 separation examination.  The Veteran completed a Report of Medical History at that time wherein he denied having or ever having had frequent or severe headaches as well as dizziness.  This evidence weighs against a finding that the Veteran had had chronic headaches and dizziness which increased in severity after an in-service head injury.  

The post service evidence includes complaints of headaches and complaints of dizziness but they were infrequently linked.  This evidence also contradicts the opinion included in the report of the November 2010 neurological examination.  

In February 1976, the Veteran sought treatment for ringing in the ears associated with headaches.  He also reported headaches but he denied dizziness.  

A document apparently dated in 1976 includes the annotation that the Veteran had headaches for six years.  

In June 1976, the Veteran informed a private physician that he had an accident during basic training where he fell and hurt his neck.  Since that time, he noticed hearing loss, ringing in the ears, headaches and dizziness.  Some testing was conducted.  The physician wrote that he was unable to offer an explanation of the reported dizziness and he could not find a reason for the headaches.  

At the time of a September 1976 general medical examination, the Veteran informed the clinician that he fell off a truck while on active duty, striking his head.  He reported his ears have been ringing almost continuously for six years since that time.  He had headaches he was unable to localize but were sometimes caused by the ringing in his ears.  He reported he had dizziness at times but never blacked out.  The pertinent diagnosis was it was not possible to determine the etiology of the Veteran's headaches at the time of the examination.  

At the time of a September 1976 neuropsychiatric examination, the Veteran reported he had daily headaches.  He reported the headaches dated back to an accident which occurred during active duty when he received a head injury.  He reported momentary blackouts but no further symptoms.  He did not report the presence of dizziness.  The pertinent diagnosis was chronic mild headache of an unknown etiology.  

At the time of a December 1976 neurological examination, the Veteran reported that, during basic training, a dummy mine went off near him and he had trouble with his ears ever since.  He had constant ringing in the ears which gave him headaches.  The headaches were intermittent.  When questioned about reporting black outs, the Veteran indicated that a few months prior, his head was hurting, he got dizzy and went out for a second.  A neurological examination was conducted.  The diagnosis was no neurological disorder found.  

In May 1983, the Veteran reported rare episodes of dizziness.  There was no mention of headaches.  

In June 1983, the Veteran reported the presence of severe occipital headache and slight dizziness.  

In March 2006, the Veteran reported he had dizziness with standing, walking and occasional chest tightness.  Headaches were controlled on medication.  The assessment was syncope secondary to orthostasis of unknown cause.  

It is not apparent upon what basis the examiner who conducted the November 2010 neurological examination determined that the Veteran had headaches which were aggravated by the 1972 closed head injury.  The service treatment records dated subsequent to that time were completely silent as to complaints of, diagnosis of or treatment for headaches or dizziness and the Veteran denied this symptomatology at the time of his separation.  The post-service medical evidence notes complaints of headaches and dizziness but they are not frequently linked.  The examiner who conducted the November 2010 VA examination did not provide any rationale for his opinions.  

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Due to discrepancies between the clinical records and the report of the November 2010 VA neurological examination as well as a lack of a rationale being provided, the Board finds the probative value of the etiology opinion is negated.  The Board finds the claim of entitlement to service connection for a disorder manifested by dizziness and headaches must be remanded in order to obtain an etiology opinion to which more probative weight may be attached.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2010 VA neurological examination and request that he provide an addendum to the examination report which addresses the following:

Please provide a rationale for why the examiner determined that the Veteran's headaches were aggravated by his active duty service.  The phrasing of the opinion should be in terms of is it at least as likely as not (i.e. a 50 percent or greater probability) that the headaches were aggravated by active duty.  The opinion must address all the evidence of record and must reconcile the conflicting evidence including the lack of evidence of complaints of headaches and dizziness from the time of the 1972 closed head injury to the Veteran's discharge in 1974 and the lack of post-service clinical records which document the presence of migraines with associated dizziness.  The examiner should be informed that the Veteran's post service self-reported history with regard to in-service symptomatology has been found to be unreliable.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  If there is no aggravation, that should clearly be set forth.

The examiner should be informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should be informed that "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

If the examiner who conducted the November 2010 VA neurological examination is not available, arrange to have the above requested opinions to be rendered, to the extent possible, by a suitably qualified health care professional.  If the new examiner determines that another examination of the Veteran is required, this should be arranged.  

2.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim of entitlement to service connection for a disorder manifested by headaches and dizziness.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


